As a general rule, a warrant of commitment, regular on its face and issued by a court of competent jurisdiction, authorizes and makes it the duty of the officer or person intrusted with its execution to arrest and commit the person named in the warrant, and the keeper of the place of confinement to receive and detain the person committed. Watson v. Watson,9 Conn. 140; Scott v. Shaw, 13 Johns. 378; Hinman v. Brees, id 529; Stoddard v. Tarbell, 20 Vt. 321; Brown v. Mason, 40 Vt. 157. The judge of probate had jurisdiction of the petition to commit the pauper, and the officers of the asylum could not look beyond the order of commitment and inquire into the regularity of the proceedings for authority to detain her; and want of notice of the proceedings could not affect the right of the asylum to recover the expense of her confinement. The plaintiff was liable for the charges in the first instance, and having paid them could recover the amount of the town where the pauper had her settlement. Gen. St., c. 10, s. 16; Merrimack County v. Concord, 39 N.H. 213.
The misunderstanding of the pauper's father that the law emancipated her at the age of eighteen, and his consequent relinquishment of her earnings, without some intention on his part arising from other circumstances to emancipate her, did not effect her emancipation. It did not appear that any such intention existed, or that the parol agreement, made under mistake, was subsequently performed and the court cannot presume emancipation from the facts stated. The pauper not having been emancipated, her settlement was in Jaffrey.
Judgment for the plaintiff.
BINGHAM, J., did not sit. *Page 428